Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on this 3rd
day of January, 2011, by and between Horsehead Corporation, a Delaware
corporation (the “Company”) and Robert Scherich (“Employee”).
     WHEREAS, Employee and the Company are party to that certain Employment
Agreement, dated as of November 30, 2006, as amended, including pursuant to that
certain First Amendment to Employment Agreement, dated December 24, 2008 and
that certain Second Amendment to Employment Agreement, dated June 22, 2009, (the
“Existing Agreement”);
     WHEREAS, the Existing Agreement will expire pursuant to its terms in 2011;
     WHEREAS, Employee and the Company desire to amend and restate the Existing
Agreement to, among other things, extend the term of Employee’s employment by
the Company on the terms set forth herein; and
     WHEREAS, the Company and Employee have agreed upon, and set forth herein,
the terms and conditions of Employee’s continued employment with the Company.
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the
Existing Agreement is hereby amended and restated in its entirely, and the
parties hereby agree, as follows.
          1. Employment. The Company shall employ Employee, and Employee hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date hereof and ending as
provided in Section 4 hereof (the “Employment Period”).
          2. Position and Duties.
          (a) During the Employment Period, Employee shall serve as Chief
Financial Officer of the Company and its Subsidiaries, and shall have the normal
duties, responsibilities, functions and authority of a Chief Financial Officer,
provided that Employee’s duties, responsibilities, functions and authority are
all subject to the power of the Chief Executive Officer and President of the
Company and the Company’s board of directors (the “Board”) to expand or limit
such duties, responsibilities, functions and authority, and to override actions
of the officers and employees of the Company. During the Employment Period,
Employee shall render such services to the Company as the Chief Executive
Officer and President and/or the Board may from time to time direct.
          (b) During the Employment Period, Employee shall report to the Chief
Executive Officer and President and the Board and shall devote his best efforts
and his full business time and attention (except for permitted vacation periods
and reasonable periods of illness or other incapacity) to the business and
affairs of the Company, its current and future, direct and indirect,
Subsidiaries, parents, and related entities or affiliates.

 



--------------------------------------------------------------------------------



 



          (c) Employee shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner and shall comply with
the Company’s current policies and procedures in all material respects. During
the Employment Period, Employee shall not serve as an officer or director of, or
otherwise perform services for compensation for, any other entity without the
prior written consent of the Board; provided that Employee may serve as an
officer or director of, or otherwise participate in, purely educational,
welfare, social, religious or civic organizations so long as such activities do
not interfere with Employee’s employment.
          (d) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.
          3. Compensation and Benefits.
          (a) During the Employment Period, Employee’s base salary shall be
$285,000 per annum (as the same may be adjusted from time to time by the Board
in its sole discretion, the “Base Salary”). Employee’s Base Salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices. In addition, during the Employment Period, Employee
shall be entitled to receive employee benefits consistent with those received by
other employees of the Company including, but not limited to, health, dental,
life, disability, paid vacation and participation in the 401(k) plan (the
“Benefit Programs”) as determined by the Board. In addition to the Base Salary,
Employee shall be eligible to receive an annual performance-based bonus (the
“Performance Bonus”), the actual amount of the Performance Bonus shall be
established by the Board (it being understood that the target bonus shall be 50%
of the Base Salary), in its sole discretion, on the same basis as other
employees of the Company with similar positions, responsibilities and seniority.
          (b) During the Employment Period, the Company shall reimburse Employee
for all ordinary and reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses for the Company’s senior
executives, subject to the Company’s requirements with respect to reporting and
documentation of such expenses. The Company shall make prompt payment of such
reimbursements to Employee following receipt and verification of such submitted
expenses in accordance with the Company’s policies.
          (c) All amounts payable to Employee as compensation hereunder shall be
subject such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
          (d) Employee shall be entitled to four (4) weeks paid vacation per
year in accordance with the Company’s policies for vacation and vacation accrual
and such other benefits provided by the Company as the Company may from time to
time establish for employees of similar positions, responsibilities and
seniority.

- 2 -



--------------------------------------------------------------------------------



 



          4. Term.
          (a) The Employment Period shall be three (3) years beginning on the
date hereof and shall renew automatically for successive one-year periods
thereafter. The Employment Period may be terminated at any time by either the
Company or Employee for any reason. Any termination of the Employment Period by
the Company shall be effective as specified in a written notice from the Company
to Employee. Regardless of the reason for such termination, Employee shall be
entitled to receive Employee’s Base Salary earned through the date of
termination. Unless Employee is terminated for Cause, Employee shall be entitled
to receive Employee’s Performance Bonus approved by the Board, but not paid
prior to the date of termination. Upon termination, Employee may be entitled to
additional payments pursuant to Section 4(b) below, if and as applicable.
          (b) If Employee’s employment with the Company is terminated during the
Employment Period by the Company without Cause, Employee shall be entitled to
receive, as a severance payment, (i) payable in regular installments in parallel
with the Company’s general payroll practices over the course of the period
beginning on the date of termination (the “Termination Date”) and ending on the
eighteen month anniversary of the Termination Date (the period Employee actually
receives severance payments, if any, the “Severance Period”), an amount equal to
regular installments of his annual Base Salary (as determined in accordance with
the provisions of Section 3(a)) and (ii) payable in pro rata installments in
parallel with the Company’s general payroll practices over the course of the
Severance Period, an amount equal to the average amount paid to Employee as a
cash bonus under the Company’s Management Incentive Plan in each of the three
years preceding such termination. In addition, if Employee has earned and been
granted a bonus which has not yet been paid, Employee shall be entitled to
receive, on the same date as the other employees of the Company receive their
bonus payments, a payment equal to such earned but unpaid bonus.
          (c) Notwithstanding anything in this Agreement to the contrary, it
shall be a condition to receiving any of the severance payments set forth in
Section 4(b) that Employee execute a separation release in form and substance
reasonably acceptable to the Company (a “Separation Release”). The Separation
Release shall be a written agreement whereby Employee agrees to waive and
release any claims arising from his employment or consulting relationship with
the Company that may, by law, be waived and released, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act of 1967, the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act), the Fair Labor Standards Act, the Family
Medical Leave Act of 1993, the Americans with Disabilities Act of 1990, similar
federal state and local laws, and other causes of action arising from
situations, circumstances, events or occurrences relating to the employment or
consulting relationship.
          (d) Unless otherwise approved by the Board, if (A) Employee’s
employment with the Company is terminated by the Company for Cause, (B) Employee
resigns or terminates his employment with the Company at any time, or
(C) Employee dies or suffers a Disability (as defined below) Employee shall only
be entitled to receive (i) his accrued and unpaid Base Salary through the
Termination Date or expiration, (ii) any accrued but unused vacation determined
in accordance with the Company’s policies for accrued vacation time at the time
of such

- 3 -



--------------------------------------------------------------------------------



 



termination, and (iii) any unreimbursed expenses incurred in accordance with the
Company’s policies for business expenses at the time of such termination, and
shall not be entitled to any other salary, compensation, benefits or bonuses
from the Company or its affiliates thereafter, except as expressly required by
applicable law.
          (e) Except as otherwise expressly provided herein, all of Employee’s
rights to salary, bonus, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination or expiration
of the Employment Period shall cease upon such termination or expiration, other
than those expressly required under applicable law (such as COBRA). The Company
may offset any documented amounts Employee owes it against any amounts it owes
Employee hereunder.
          (f) For purposes of this Agreement, “Cause” shall mean any of (i) a
breach by Employee of Sections 5 through 10 of this Agreement or any other
agreement between Employee and the Company, (ii) the commission by Employee of,
or the pleading by Employee of guilty or no contest to, (x) any felony or
(y) any crime involving moral turpitude on his part which the Board reasonably
determines would have an adverse effect on (A) the reputation of the Company or
its affiliates or their relationships with suppliers, customers, employees or
others, (B) Employee’s ability to effectively perform his duties as an officer
or employee of the Company and its Subsidiaries or in accordance with this
Agreement, or (C) the business, operations or financial condition of the Company
and its affiliates, (iii) the commission of fraud or embezzlement on the part of
Employee (iv) a failure by Employee to comply with the directives and policies
of the Board, (v) gross negligence or reckless activity in the conduct of the
business of the Company or any of its affiliates (including, without limitation,
a material breach of any Company employee manual now existing or hereinafter
instituted), (vi) material abandonment of duties, and/or (vii) willful action
taken for the purpose of harming the Company or any of its affiliates.
          (g) For purposes of this Agreement, “Disability” shall mean Employee’s
inability to perform the essential duties, responsibilities and functions of his
position with the Company and its affiliates as a result of any mental or
physical disability or incapacity even with reasonable accommodations of such
disability or incapacity provided by the Company and its Subsidiaries or if
providing such accommodations would be unreasonable, all as determined by the
Board in its reasonable good faith judgment. Employee shall cooperate in all
respects with the Company if a question arises as to whether he has become
disabled (including, without limitation, submitting to an examination by a
medical doctor or other health care specialists selected by the Company and
authorizing such medical doctor or such other health care specialist to discuss
Employee’s condition with the Company).
          5. Intellectual Property, Inventions and Patents. Employee
acknowledges that all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, reports, ideas, software, firmware, logos,
trade secrets and all similar or related information (whether or not patentable,
copyrightable or subject to trade secret protection) (“Developments”) which are
conceived, developed, reduced to practice or made by Employee either solely or
jointly with others while employed by the Company or any of its affiliates on or
after the date hereof (“Work Product”) belong to the Company. Employee
acknowledges that, except as set forth below, all Work Product shall be the sole
and exclusive property of the

- 4 -



--------------------------------------------------------------------------------



 



Company and hereby assigns and agrees to assign the same to the Company.
Employee shall promptly disclose such Work Product to the Board and, at the
Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Employee acknowledges that all copyrightable
Work Product shall be deemed to constitute “works made for hire” under the U.S.
Copyright Act of 1976, as amended, and that the Company shall own the entire
copyright in such Work Product. To the extent any copyrightable Work Product is
not deemed a work made for hire, Employee hereby assigns and agrees to assign
the same to the Company. Employee understands, however, that this Agreement does
not obligate Employee to assign to the Company and the Company has no rights in
any Work Product that Employee developed for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, unless: (a) such Work Product relates
(i) to the Company’s business or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the Work Product results from any
work performed by Employee for the Company. Employee has identified and listed
on Schedule A to this Agreement all Developments that are or were owned by
Employee or were conceived, developed, reduced to practice or made by Employee
alone or jointly with another person prior to Employee’s employment with the
Company. If no such Developments are listed, Employee represents that Employee
does not now nor has Employee ever owned, nor has Employee made, any such
Developments.
          6. Protection of Company Property. Employee shall not, at all times
during his employment and thereafter, use or permit others to use materials,
equipment, software, electronic media or other Company property for personal
purposes. Upon termination of Employee’s employment with the Company, Employee
will deliver to the Company all property belonging to the Company or any of its
affiliates and will not retain any copies or reproductions of correspondence,
memoranda, reports, drawings, photographs, software, electronic media or
documents containing Confidential Information (as defined below) or relating in
any way to the business of the Company or any of its affiliates.
          7. Corporate Opportunity. From the date hereof until the date that
Employee is no longer an employee of the Company, Employee shall submit to the
Board all business, commercial and investment opportunities or offers presented
to Employee or of which Employee becomes aware which relate to the business of
the Company (“Corporate Opportunities”). Unless approved by the Board, Employee
shall not accept or pursue, directly or indirectly, any Corporate Opportunities
on Employee’s own behalf.
          8. Non-Disparagement. Employee agrees that, so long that he is an
employee of the Company or any of its affiliates and for a period of twelve
(12) months thereafter, Employee shall not directly or indirectly through
another person or entity make any negative or disparaging statements or
communications regarding the Company or any of its affiliates.
          9. Confidential Information.
          (a) Obligation to Maintain Confidentiality. Employee agrees that he
will not, whether during his service as an employee of the Company or its
affiliates or at any time

- 5 -



--------------------------------------------------------------------------------



 



thereafter, and will not permit others to, publish, divulge, disclose,
communicate, or use to the detriment of the Company or its affiliates or any
other person, firm or entity, Confidential Information or trade secrets relating
to the Company or its affiliates, including, without limitation, business
strategies, operating plans, acquisition strategies (including the identities of
(and any other information concerning) possible acquisition candidates), pro
forma financial information, market analysis, acquisition terms and conditions,
personnel information, product information, sources of leads and methods of
obtaining new business, know-how, customer lists and relationships, supplier
lists and relationships, or other non-public proprietary and Confidential
Information relating to the Company or its affiliates. The foregoing
confidentiality agreement shall not apply if the communication (i) is required
in the course of performing his duties as an employee of the Company or its
affiliates, (ii) is made with the Board’ written consent, (iii) relates to
information that is or becomes generally known by the public other than as a
result of a breach of this Agreement by Employee, or (iv) is required to be
disclosed by law or judicial or administrative process; provided, that, in the
case of clause (iv), Employee shall provide the Company with prompt prior
written notice of such requirement and the terms of and circumstances
surrounding such requirement so that the Company may seek an appropriate
protective order or other remedy, or waive compliance with the terms of this
Agreement, and Employee shall provide such cooperation with respect to obtaining
a protective order or other remedy as the Company shall reasonably request. If a
protective order or other remedy is not obtained, or if the Company is required
to waive compliance with the provisions hereof, Employee will furnish only that
portion of such Confidential Information or trade secrets which, as he is
advised in a written opinion by his counsel, he is legally required to furnish.
Employee shall use reasonable care to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. Employee
agrees to deliver to the Company at the termination or expiration of the
Employment Period, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company and its affiliates (including,
without limitation, all acquisition prospects, lists and contact information)
which he may then possess or have under his control.
          (b) The term “Confidential Information” as used in this Agreement
shall mean all information (whether or not specifically identified as
confidential), in any form or medium, that is disclosed to, or developed or
learned by, Employee in the performance of duties for, or on behalf of, the
Company or its affiliates, or that relates to the business, services or research
of the Company or its affiliates or any of their investors, partners,
affiliates, strategic alliance participants, officers, directors, employees or
stockholders, including, without limitation: (i) internal business information
(including, without limitation, information relating to strategic plans and
practices, business, accounting, financial or marketing plans, practices or
programs, training practices and programs, salaries, bonuses, incentive plans
and other compensation and benefits information and accounting and business
methods); (ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, the Company, its affiliates and their
confidential information; (iii) industry research compiled by, or on behalf of,
the Company or its affiliates, including without limitation, identities of
potential target companies, management teams, and transaction sources identified
by, or on behalf of, the Company or its affiliates; (iv) compilations of data
(including, without limitation, the form or format of information that may
comprise or include information otherwise not deemed

- 6 -



--------------------------------------------------------------------------------



 



confidential as provided in the following paragraph) and analyses, processes,
methods, techniques, systems, formulae, research, records, reports, manuals,
documentation, models, track and performance records, data and data bases
relating thereto; and (v) computer software documentation, data and data bases
and updates of any of the foregoing; provided, however, “Confidential
Information” shall not include any information that has become generally known
to and widely available for use within the industry other than as a result of
the acts or omissions of Employee or a person that Employee has direct control
over to the extent such acts or omissions are not authorized by the Company in
the performance of such person’s assigned duties for the Company.
          (c) Third Party Information. Employee understands that the Company or
its affiliates will receive from third parties Confidential Information or
proprietary information (“Third Party Information”) subject to a duty on the
Company or its affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During Employee’s
employment with the Company and thereafter, and without in any way limiting the
provisions of Section 9(a) above, Employee will hold Third Party Information in
the strictest confidence and will not disclose to anyone (other than personnel
of the Company or its affiliates or agents who need to know such information in
connection with their work for the Company or its affiliates or agents) or use,
except in connection with his work for the Company or its affiliates, Third
Party Information unless expressly authorized by a member of the Board in
writing.
          10. Noncompetition; Non-Solicitation. Employee acknowledges that
during the course of his employment with the Company pursuant to this Agreement,
he has and will become familiar with the Company’s trade secrets and with other
confidential information concerning the Company and that his services will be of
special, unique and extraordinary value to the Company. Therefore, Employee
agrees that:
          (a) Noncompetition. Until the later of (i) the end of the Severance
Period (if any) and (ii) twelve (12) months after Employee is no longer an
employee of the Company or any of its affiliates or subsidiaries (so long as the
Company is not in breach of its obligations to Employee under Section 4(b)
hereof), Employee shall not, within the United States, or any other state or
territory in which the Company or its affiliates conduct business at the time of
the Termination Date, directly or indirectly own, manage, control, participate
in, consult with, render services for, or in any manner engage in any business
competing with the business of the Company or its affiliates, as such business
exist or are in the process of being implemented during the Employment Period or
on the date of the termination or expiration of the Employment Period, within
any geographical area in which the Company or its affiliates engage or plan to
engage in such businesses; provided, however, that Employee may own, directly or
indirectly, solely as an investment, publicly traded securities of any entity if
Employee (a) is not a controlling person with respect to such entity and
(b) does not, directly or indirectly, own two (2%) percent or more of any class
of the securities of such entity.
          (b) Nonsolicitation. For so long that Employee is an employee of the
Company or any of its affiliates or subsidiaries and for a period of twenty-four
(24) months thereafter, Employee shall not directly or indirectly through
another entity (i) induce or attempt to induce an employee of, or consultant to,
the Company or any of its affiliates (each such employee or

- 7 -



--------------------------------------------------------------------------------



 



consultant, a “Restricted Employee”) to leave the employ of, or stop rendering
services to, the Company or such affiliate or in any way interfere with the
relationship between the Company or its affiliates and any Restricted Employee,
(ii) hire any person who was a Restricted Employee of any of the Company or its
affiliates at any time during the Employment Period, (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of any of the Company or its affiliates to cease doing business with
the Company or its affiliates or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and any of
the Company or its affiliates or (iv) directly or indirectly acquire or attempt
to acquire an interest in any business relating to the business of the Company
or its affiliates and with which any of the Company or its affiliates has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its affiliates in the
eighteen (18) month period immediately preceding the date on which Employee
ceases to be an employee of the Company; provided, however, that Employee may
own, directly or indirectly, solely as an investment, publicly traded securities
of any entity if Employee (a) is not a controlling person with respect to such
entity and (b) does not, directly or indirectly, own two percent or more of any
class of the securities of such entity.
          (c) Enforcement. Employee acknowledges that the services to be
rendered under the provisions of this Agreement are of a unique nature and that
it would be difficult or impossible to replace such services. If, at the time of
enforcement of Sections 8, 9 or 10, a court holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum duration, scope or geographical area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law. Because Employee’s
services are unique and because Employee has access to confidential information,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement. Therefore, in the event a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Employee of Sections 8, 9 or 10, the time periods
referenced in Sections 8, 9 or 10 shall be automatically extended by the amount
of time between the initial occurrence of the breach or violation and when such
breach or violation has been duly cured.
          (d) Additional Acknowledgments. Employee acknowledges that the
provisions of Section 10 are in consideration of: (i) employment with the
Company and (ii) additional good and valuable consideration as set forth in this
Agreement. In addition, Employee agrees and acknowledges that the restrictions
contained in Sections 8, 9 and 10 do not preclude Employee from earning a
livelihood. In addition, Employee agrees and acknowledges that the potential
harm to the Company of the non-enforcement of Section 8, 9 and 10 outweighs any
potential harm to Employee of its enforcement by injunction or otherwise.
Employee acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Employee by this Agreement,
and is in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Employee expressly acknowledges

- 8 -



--------------------------------------------------------------------------------



 



and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.
          11. Employee’s Representations. Employee hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Employee do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which he is bound, (ii) Employee is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms. Employee hereby acknowledges and represents that (x) he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement, (y) that he fully understands the terms and conditions contained
herein, and (z) that the agreements herein are reasonable and necessary for the
protection of the Company and the Company and are an essential inducement to the
Company to enter into this Agreement.
          12. Survival. Sections 5 through 23 shall survive and continue in full
force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
          13. Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
          In the case of Employee, to him at:
Robert Scherich
____________
____________
or at the last known address of Employee contained in the personnel records of
the Company.
          In the case of the Company, to it at:
Horsehead Corporation
4955 Steubenville Pike
Suite 405
Pittsburgh, Pennsylvania 15205
Attn: Chief Financial Officer and General Counsel
Facsimile: (412) 788-1812

- 9 -



--------------------------------------------------------------------------------



 



with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention: James S. Rowe
Facsimile: (312) 862-2200
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
          14. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
          15. Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. Employee agrees that all employment and
compensation agreements, arrangements and understandings (of any kind or nature)
between Employee and the Company, whether written and oral, shall terminate and
be of no further force or effect. Notwithstanding the foregoing, this Agreement
shall not affect the terms and conditions of any equity incentive grant
agreements (including restricted stock unit agreements and option agreements)
between Employee and Horsehead Holding Corp., a Delaware corporation and parent
of the Company, other than to the extent set forth in any such agreement, and in
the event of any conflict between the terms of such agreement and this
Agreement, the terms of such agreement shall control.
          16. No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
          17. Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any counterpart may be executed
by facsimile signature and such facsimile signature shall be deemed an original.
          18. Successors and Assigns. Employee may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of the Company. The Company shall not have the right to assign its rights or
obligations under this Agreement without the prior written consent of Employee;
provided that this Agreement may be assigned by the Company without the consent
of Employee to another corporation under common control with

- 10 -



--------------------------------------------------------------------------------



 



the Company, or upon the sale of all or substantially all of the assets,
business and goodwill of the Company to another company, or upon the merger or
consolidation of the Company with another company, this Agreement may be
assigned by the Company to the purchaser of such assets and shall inure to the
benefit of, and be binding upon, both Employee and the company purchasing such
assets, business and goodwill, or surviving such merger or consolidation, as the
case may be, in the same manner and to the same extent as though such other
company were the Company; provided that the successor to the Company shall
expressly assume and agree to perform this Agreement. Subject to the foregoing,
this Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee, the Company and their respective heirs, successors and
assigns.
          19. Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Pennsylvania, without giving effect
to Pennsylvania’s rules of conflicts of law, and regardless of the place or
places of its physical execution and performance.
          20. Legal Fees. If any party to this Agreement seeks to enforce the
terms and provisions of this Agreement in court or before any other dispute
resolution body, then the prevailing party in such action shall be entitled to
recover from the non-prevailing party, all costs incurred in connection with
such action, including without limitation reasonable fees, expenses and cost
incurred at the trial court, all appellate courts and during negations.
          21. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Employee, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
          22. Cooperation With Regard to Litigation. Employee agrees to
cooperate with the Company during the Employment Period and thereafter
(including following termination of Employee’s employment for any reason) by
making himself reasonably available to testify on behalf of the Company or its
affiliates, in any action, suit or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or any of its
affiliates in any such action, suit, or proceeding by providing information and
meeting and consulting with its counsel and representatives. Employee shall be
fully reimbursed for any out-of-pocket expenses reasonably incurred by Employee
in the course of such cooperation.
          23. WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS
AGREEMENT, THE MATTERS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

- 11 -



--------------------------------------------------------------------------------



 



          24. Code Section 409A Compliance.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Employee and the
Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
          (c) Notwithstanding any other payment schedule provided herein to the
contrary, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Employee, and (ii) the date of Employee’s death to
the extent required under Code Section 409A. Upon the expiration of the
foregoing delay period, all payments delayed pursuant to this Section (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Employee in a lump-sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
          (d) To the extent that severance payments pursuant to this Agreement
are conditioned upon the execution and delivery by Employee of a release of
claims, Employee shall forfeit all rights to such payments unless such release
is signed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following the date of Employee’s termination of
employment. If the foregoing release is executed and delivered and no longer
subject to revocation as provided in the preceding sentence, then the following
shall apply:
          (i) To the extent that any such severance payment to be provided is
not “nonqualified deferred compensation” for purposes of Code Section 409A, then
such payment shall commence upon the first scheduled payment date immediately
following the date that the release is executed, delivered and no longer subject
to revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though

- 12 -



--------------------------------------------------------------------------------



 



such payments commenced immediately upon Employee’s termination of employment,
and any payments made thereafter shall continue as provided herein.
          (ii) To the extent that any such cash payment to be provided is
“nonqualified deferred compensation” for purposes of Code Section 409A, then
such payment shall be made or commence upon the sixtieth (60th) day following
Employee’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon
Employee’s termination of employment, and any payments made thereafter shall
continue as provided herein.
          (e) For purposes of compliance with Code Section 409A, (i) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Employee, (ii) any right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
          (f) For purposes of Code Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
          (g) Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.
          (h) Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of Employee’s termination of employment in
accordance with the Company’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.”
*   *   *   *   *

- 13 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.

                  /s/ Robert Scherich       Robert Scherich         

            HORSEHEAD CORPORATION
      By:   /s/ James M. Hensler         Name:   James M. Hensler       
Title:   President and CEO     

Employment Agreement Signature Page

 



--------------------------------------------------------------------------------



 



Schedule A
None.

 